DETAILED ACTION
Status of Claims
This office action is responsive to the amendment filed 30 December 2020. As directed by the amendment claims 1, 3-6, 8-10, 12, 14-17, 19, 22 and 23 have been amended, claim 24 has been added, and claims 2, 7, 11, 13, 18, 20 and 21 have been cancelled. Thus, claims 1, 3-6, 8-10, 12, 14-17, 19 and 22-24 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Sacco on 23 February 2021.
The application has been amended as follows: 
1. (currently amended) A method for real-time X-ray dosimetry, comprising 
disposing an X-ray treatment head within an inflatable balloon; 
inflating the balloon; 
using the X-ray treatment head to apply X-ray energy to a treatment surface external of the balloon; [[and]] 
of 
using an image capture device disposed within the balloon to capture an image of the inner surface and 
using an electronic control system to assign a unique index value to each of the plurality of sensing elements contained in the image; 
monitoring with the electronic control system each of the plurality of sensing elements with an assigned index value to obtain a visual indication associated with each of the plurality of sensing elements contained in the image; and 
using the visual indication of each of the plurality of sensing elements to determine the X- ray dose delivered at the plurality of different locations.  

6. (currently amended) The method according to claim 5 wherein the image data is communicated from the image capture device to the electronic control system using at least one component selected from the group consisting of a conductive wire lead, an optical fiber, and a wireless data transceiver.  

8. (currently amended) The method according to claim 1, wherein the visual indication associated with each of the plurality of sensing elements is a fluorescence of the plurality of sensing elements 

9. (currently amended) The method according to claim 8, wherein delivered at the plurality of different locations is n intensity of fluorescence exhibited by each of the plurality of sensing elements.  

10. (currently amended) The method according to claim 1, wherein the visual indication associated with each of the plurality of sensing elements is a color change of the plurality of sensing elements, and wherein  delivered at the plurality of different locations is 

12. (currently amended) A system for real-time X-ray dosimetry, comprising 
an inflatable balloon configured to receive within an interior thereof an X-ray treatment head from which X-rays are configured to be emitted; 
a plurality of sensing elements attached to a peripheral wall which forms an inner surface of the balloon, the plurality of sensing elements responsive to X-ray energy; 
an image capture device disposed within the balloon and configured to capture an image of the inner surface and 
an electronic control system configured to 
assign each of the plurality of sensing elements contained in the image with a unique index value, 
monitor each of the plurality of sensing elements having an assigned index value to obtain at least one visual indication associated with each of the plurality of sensing elements contained in the image, and 
determine 

17. (currently amended) The system according to claim 16, wherein the is communicated from the image capture device to the electronic control system using an information communication component selected from the group consisting of a conductive wire lead, an optical fiber, and a wireless data transceiver.  

19. (currently amended) The system according to claim 12, wherein the at least one visual indication associated with each of the plurality of sensing elements is a fluorescence or change color of the plurality of sensing elements when exposed to the X-ray energy.  

22. (currently amended) The system according to claim [[12]]19, wherein the electronic control system is configured to evaluate the fluorescence or [[a]] color change as [[a]]the basis for determining the X-ray dose delivered 

23. (Cancelled) 

24. (Cancelled) 

Allowable Subject Matter
Claims 1, 3-6, 8-10, 12, 14-17, 19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a method and system for real-time X-ray dosimetry comprising using an image capture device disposed within an inflatable balloon, the image capture device configured to capture an image of an inner surface of a peripheral wall of the balloon and a plurality of sensing elements disposed on the inner surface; and using an electronic control system: assign a unique index value to each of the plurality of sensing elements contained in the image; monitor each of the plurality of sensing elements with an assigned index value to obtain a visual indication associated with each of the plurality of sensing elements contained in the image; and use the visual indication to determine an X-ray dose delivered at a plurality of different sensing locations respectively associated with the plurality of sensing elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791